Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-10 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 2019/0258558 A1 discloses It will be appreciated that the functionality in routine 740 may vary considerably in different embodiments, and may include various application or implementation-specific operations to detect, identify and/or handle data flow anomalies. One example discussed above is that of an external data source that has intentionally halted data transmissions to a stream computing application, whereby the analysis performed by the external data source may determine that a notification indicating that no data flow has been received from the external data source is not an actual data flow anomaly. Further, various types of corrective actions may be taken in block 748, e.g., to generate an interrupt, message or alert to a system or operator indicating the anomaly, to log the anomaly, to halt execution, to reboot one or more compute nodes, to restart all or a portion of a stream computing application and/or entity, to reestablish a connection.
However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … a memory that stores a retained log which has not been transferred to an external device, among a plurality of logs generated in response to execution of a job … wherein the circuitry determines whether to restart or stop operating the information processing apparatus based on a result of transferring the retained log to the external device after rebooting the information processing apparatus.. Since the prior art alone or in combination does not anticipate or render obvious the combination of limitations set forth in the independent claims, the examiner has found the claims to be allowable.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195